 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              WESTERN DIVISION

11   UNITED STATES OF AMERICA,           NO. CV 2:19-3316-SVW(MRWx)
12            Plaintiff,                 ORDER RE CONSENT JUDGMENT OF
                   v.                    FORFEITURE
13

14   $92,516.00 IN U.S. CURRENCY,

15            Defendant.
16

17       Plaintiff, the United States of America (“the government or

18   Plaintiff”), and potential claimant Weichao Laing (“Claimant”)

19   have made a stipulated request for the entry of this Consent

20   Judgment.

21       The Court, having considered the stipulation of the parties,

22   and good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND

23   DECREES:

24       1.      The government has given and published notice of this

25   action as required by law, including Rule G of the Supplemental

26   Rules for Admiralty or Maritime Claims and Asset Forfeiture

27   Actions, Federal Rules of Civil Procedure, and the Local Rules of

28   this Court.    Claimant has filed a claim and an answer.   The
1    government has not received any other claims or answers, and the
2    time for filing claims and answers has expired.    This Court has
3    jurisdiction over the parties and the Defendant $92,516.00 in U.S.
4    currency (the “Defendant Currency”). Claimant has agreed to the
5    forfeiture of $46,258.00 of the Defendant Currency.    Any potential
6    claimants to the Defendant Currency other than Claimant are deemed
7    to have admitted the allegations of the complaint.    Nothing in
8    this consent judgment is intended or should be interpreted as an
9    admission of wrongdoing by Claimant, nor should this consent
10   judgment be admitted in any criminal proceeding against Claimant
11   to prove any of the facts relied upon to establish reasonable

12   cause for the seizure of the Defendant Currency.

13        2.    $46,258.00 of the Defendant Currency, without interest,

14   shall be returned to Claimant through his counsel no later than

15   sixty days after the date the Judgment is entered, or the date

16   Claimant provides the information described below, whichever is

17   later.

18        3.    If the government elects to make the payment of the

19   $46,258.00 by check, the check shall be payable to “The Benson Lee

20   & Associates Client Trust Account,” and mailed to Claimant in care

21   of his attorney, Mr. Benson Lee, Benson Lee & Associates, 1820 East

22   Sahara Avenue, Suite 110, Las Vegas, NV 89104.    If the government

23   elects to make the payment by wire transfer, the funds shall be

24   wire transferred to The Benson Lee & Associates Client Trust

25   Account.   Upon request from the government, Claimant shall provide

26   any personal identifiers and necessary bank account information to

27   complete the transfer.

28

                                      2
1        4.     The remaining $46,258.00 of the Defendant Currency,
2    together with all interest earned by the government on the total
3    amount of Defendant Currency, is hereby forfeited to the
4    government, and no other right, title, or interest shall exist
5    therein.    The government shall dispose of the forfeited property
6    in accordance with law.
7        5.     The Court finds that there was reasonable cause for the
8    seizure of the Defendant Currency and the institution of this
9    action.    This judgment constitutes a certificate of reasonable
10   cause pursuant to 28 U.S.C. § 2465.
11   / / /

12

13   / / /

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       3
1         6.   Each of the parties shall bear its own fees and costs
2    incurred in connection with this action.
3        IT IS SO ORDERED.
4

5    Dated:January 31, 2020
                                   THE HONORABLE STEPHEN V. WILSON
6                                  UNITED STATES DISTRICT JUDGE
7

8    Prepared by:
9

10   NICOLA T. HANNA
     United States Attorney
11   BRANDON D. FOX
     Assistant United States Attorney
12   Chief, Criminal Division
     STEVEN R. WELK
13   Assistant United States Attorney
14   Chief, Asset Forfeiture Section

15     /s/ John J. Kucera
     JOHN J. KUCERA
16   Assistant United States Attorney
17   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28

                                        4
